6 F.3d 829
303 U.S.App.D.C. 370
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Jay L. GIBSON, Allen N. Brunwasser, Appellants.
No. 92-3178.
United States Court of Appeals, District of Columbia Circuit.
Sept. 28, 1993.Nunc Pro Tunc June 25, 1993.Order Denying Clarification Dec. 16, 1993.

Before EDWARDS, WILLIAMS and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
It is ORDERED, by the Court, on its own motion, that the judgment filed herein on June 25, 1993 be, and the same hereby is, vacated.  It is


2
FURTHER ORDERED, by the Court, that the Clerk is directed to file the Amended judgment attached to this order as the Judgment of the Court and to do so nunc pro tunc June 25, 1993.

AMENDED JUDGMENT

3
PER CURIAM.


4
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 14(c).  It is


5
ORDERED AND ADJUDGED that the district court's order filed October 17, 1991, be affirmed.  Appellants have failed to demonstrate that the extraordinary relief they seek is warranted.  In seeking publication of its orders which it had inadvertently failed to send to the publisher, as well as its July 24, 1990 order, the district court acted neither unreasonably nor improperly.  Nor is the content of those orders objectionable.  We do not consider those arguments which appellants failed to raise, in the first instance, in the district court.   See District of Columbia v. Air Florida, Inc., 750 F.2d 1077, 1084-85 (D.C.Cir.1984).


6
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.

ORDER

7
Dec. 16, 1993.


8
Upon consideration of the motion for clarification, complete adjudication of appeal and remand to trial court so that all appeal issues can be adjudicated, it is


9
ORDERED that the motion be denied.  In previously denying rehearing and the suggestion for rehearing en banc, the court necessarily denied all requests contained in the petition for rehearing.  Appellants' request to extend the time for petitioning the United States Supreme Court for a writ of certiorari pending resolution of the motion for clarification must be made to the Supreme Court directly.  See S. Ct. Rule 13.6.